Citation Nr: 0613265	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of facial 
injury, to include the teeth and sinuses.

3.  Entitlement to a compensable evaluation for sinusitis, on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service, or that 
the veteran has submitted information sufficient for the RO 
to verify any in-service stressor.

2.  There is no current disability manifested by residuals of 
injury to the face, teeth, and sinuses.  

3.  The veteran's sinusitis is manifested by subjective 
complaints of headaches, nasal discharge, and nasal 
congestion with interference of breathing, along with 
objective evidence of four non-incapacitating episodes within 
the past year requiring antibiotic treatment; it is not 
productive of more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, purulent 
discharge, and crusting.



CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  A chronic disorder manifested by injury residuals to the 
face, teeth, and sinuses was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a 10 percent disability rating for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the veteran was provided notice 
consistent with the VCAA in June 2002, prior to the initial 
AOJ decision in September 2002.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
of Appeals for Veterans Claims must, if a case is appealed to 
the Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In letters dated in June 2002, July 2004 and September 2004, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of a February 2004 statement of the case 
(SOC) and February 2004, March 2005, and September 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
February 2004 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.



The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the service connection claims are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.  As to the 
claim for an increased rating, given the ample communications 
regarding

the evidence necessary to substantiate the claim, and the 
fact that the veteran's rating is being increased from 0 to 
10 percent herein, the Board finds that any notice 
deficiencies are moot.

II.  Factual Background

Service medical records (SMRs) show that in October 1982 the 
veteran was evaluated for chronic nasal congestion.  X-rays 
studies showed left maxillary antrum with mucocele and right 
antrum severely congested.  Physical examination showed the 
septum was fairly midline and severely congested nasal 
mucosa.  The veteran underwent a left Caldwell-Luc and right 
naso-antral window under general anesthesia.  His 
postoperative course was unremarkable.  In December 1982, the 
veteran was evaluated for a tooth fracture.  The records were 
otherwise entirely negative for evidence of facial trauma 
including loss of teeth.  At separation in May 1983, clinical 
evaluation of the face, nose, sinuses, and mouth was within 
normal limits.  The SMRs include no complaints of, or 
treatment for, a psychiatric disorder, and his separation 
examination report shows no psychiatric abnormality.

The veteran's DD Form 214 and other service personnel records 
show that his primary military occupational specialty (MOS) 
was as a still photo specialist, and that he received no 
commendations or awards, such as the Combat Infantryman 
Badge, Purple Heart, or similar citation, typically awarded 
primarily or exclusively for circumstances relating to combat 
with the enemy.  

In support of his claims for service connection, the veteran 
submitted statements claiming PTSD based on 
actions/experiences in Central and South America.  He 
indicated that he was part of military intelligence and was 
under constant stress and pressure.  He also reported that 
during an incident in which he was involved while riding in a 
helicopter he sustained injury to the face, left cheek, and 
sinuses and underwent surgery as a result.  

The post-service evidence of record, dated from 1999 to 2005, 
shows the veteran has an extensive history of cocaine use 
beginning in the mid 1990s as well as a longstanding history 
of alcohol dependence.  His history was also significant for 
multiple rehabilitation programs and he was last admitted for 
polysubstance abuse treatment in 2004.  These records include 
diagnoses of depression, substance-induced mood disorder, 
cocaine abuse, alcohol dependence, and PTSD by history since 
1993.  The focus of the veteran's treatment was the severe 
stressors that he experienced as an undercover police 
officer.  It was noted that the veteran was a retired police 
officer after 15 years of duty, and developed PTSD symptoms 
as a result of his work as an undercover agent.  He related 
that he had a near death experience where he was apparently 
kidnapped and a pistol was placed to his head.  On another 
occasion a bomb was exploded in his home.  The veteran 
reported continued flashbacks and recurrent nightmares of 
those events.  

These records also show occasional treatment for recurrent 
sinus problems including symptoms of nasal congestion, 
headaches, and drainage between 2002 and 2003.  According to 
these records, the veteran was seen in November 2002 for 
probable acute sinus infection, and was treated with 
antibiotics.  He was treated in March 2003 for symptoms 
including yellow drainage, and antibiotics were prescribed.  
He was treated a third time in August 2003 for acute 
sinusitis, which was treated with antibiotics.  Most 
recently, in April 2004, the veteran was treated for 
complaints of nasal congestion, headaches, nasal erythema, 
and mucosal edema.  The symptoms were attributed to allergic 
rhinitis and the veteran was given a 5-day course of 
steroids.  Post-service records are entirely negative for 
complaints or treatment of injury residuals to the face, to 
include loss of teeth.  

On VA examination in October 2004, the veteran complained of 
worsening problems with congestion, drainage, headaches, and 
watery eyes which he said occurred year-round.  He reported 
some dyspnea on exertion, but no coughing.  He reported that 
he last took antibiotics in August of 2003.  A CT scan of the 
head was completely normal, with no evidence of sinusitis.  
The examiner also noted the veteran's history of cocaine use.  
Examination revealed some boggy sinus nasal mucosa and 
tenderness over the left maxillary area.  He had some 
conjunctival injection.  There was mild mucoperiosteal 
thickening of the left maxillary sinus.  There was no 
evidence of bleeding or purulence.  

On VA examination in February 2005, the examiner reviewed the 
claims file, including SMRs noting surgical treatment for 
sinusitis in October 1982.  It was noted that, since then the 
veteran had experienced multiple problems with recurrent 
sinusitis.  However, his history was complicated by his 
longstanding history of cocaine abuse as well.  The examiner 
noted that in November 1999, when he was admitted for cocaine 
abuse, a consultation revealed multiple erosions in the 
nostril, bilaterally, attributed to cocaine.  The veteran 
later had episodes of acute sinusitis in August 2003 and 
February 2004 and an episode of allergic rhinitis in April 
2004.  An August 2004 CT scan of the head was normal.  
However, a subsequent sinus series in October 2004 revealed 
mild mucoperiosteal thickening of the left maxillary sinus 
and prominence of soft tissue.  He had most recently been 
treated with antibiotics for an abscessed tooth in December 
2004, with no reference to sinusitis.  

The veteran's current complaints were of chronic sinus 
congestion and left maxillary pain.  He had occasional 
interference with breathing secondary to congestion on both 
sides of the nostrils, and frontal headaches.  He denied 
purulent discharge, and had no dyspnea.  He stated that he 
also has allergy attacks, triggered by pollen in the 
summertime, manifested by watery eyes, increased congestion, 
and frontal headaches.  Between attacks he continued to have 
intermittent headaches and chronic left maxillary pain.  
There had been no episodes of incapacitation noted in the 
medical records in the past four years.  On clinical 
evaluation, there was pale boggy nasal mucosa bilaterally 
with erythema, ulceration in the left nares, and tenderness 
over the maxillary sinus.  There was no conjunctival 
injection, obstruction, purulent discharge, or crusting 
noted.  The diagnosis was chronic left maxillary sinusitis 
with secondary acute sinusitis, requiring antibiotics four 
times in the past year.  

III.  Pertinent Law and Analysis for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a).  There must also be a link, established by medical 
evidence, between the veteran's current symptoms and an 
inservice stressor as well as credible supporting evidence 
that the claimed inservice stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  The Board notes that under 38 C.F.R. § 4.125(a), 
a diagnosis of a mental disorder, including PTSD, must 
conform to the criteria of Diagnostic and Statistical Manual 
for Mental Disorders.  See 38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  If the evidence 
shows that the veteran did not serve in combat with enemy 
forces during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In the present case, the veteran has not specifically 
contended, nor does his military service record show, that he 
engaged in combat while in service.  Rather he contends that 
the constant stress or pressure of his responsibilities in 
military intelligence was traumatic.  However, he has only 
provided vague and nonspecific information regarding in-
service events, and thus it is not subject to verification.  

The critical element is that, based upon the record as a 
whole, the veteran lacks a proper diagnosis of PTSD related 
medically to any in-service stressor events.  The Board 
acknowledges that the evidentiary record does reveal a 
diagnosis of PTSD.  However, post-service treatment records 
beginning in 1999 note the veteran was experiencing what were 
characterized as PTSD symptoms (although there was no 
diagnosis) as a result of his post-service experiences as an 
undercover police officer.  Thus, based upon the record 
before us, his claim for PTSD is implausible since there is 
no credible medical diagnosis in the record.  The majority of 
records indicate that, to whatever degree the veteran 
manifests PTSD, it is due to his post-service employment as 
an undercover agent, with no specific mention of military 
service.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible to some 
degree, as he described his current symptoms and his belief 
that his psychiatric disorder was incurred in or aggravated 
by service.  However, there is no showing that he possesses 
the requisite medical qualifications to render a probative 
opinion on a matter involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a layperson is generally not competent to opine on a 
matter requiring knowledge of medical principles, such as 
causation or diagnosis).  Therefore, he does not possess the 
requisite medical knowledge to refute the medical conclusion 
in the evidence of record.  The competent evidence in this 
case does not provide a basis for favorable action on the 
veteran's claim.

The rule regarding reasonable doubt is not for application, 
as the preponderance of evidence is against the claim of 
service connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Injury residuals to face, teeth, and sinuses

It is now well settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  

Service medical records fail to reveal any significant facial 
injury during the veteran's active duty.  Post-service 
medical records show neither complaints nor a diagnosis of 
facial trauma residuals, and without a currently diagnosed 
condition there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

As to the veteran's assertions that he sustained facial 
injury during service, the Board notes that he is competent 
to report symptoms he experienced in service.  However, he is 
not qualified to render an opinion as to etiology of a 
disorder or establish a diagnosis.  See Espiritu v, 
Derwinski, supra.  The Board finds the veteran's actual SMRs 
are more probative than his own statements as to the 
incurrence of a facial injury during service.  Simply put, 
there is no evidence beyond the veteran's own statements that 
he injured his face or lost teeth as a result of such injury, 
and records which would be expected to corroborate his 
account, i.e., the service medical records, do not do so.  

In the absence of competent evidence of a facial injury 
residuals, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

IV.  Pertinent Law and Analysis for Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's sinusitis is evaluated pursuant to Diagnostic 
Code (DC) 6513, using the criteria found in the General 
Rating Formula for Sinusitis.  38 C.F.R. § 4.97.  Under that 
code, a noncompensable evaluation is warranted when the 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed-rest and treatment by a physician.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

On review of the record, the Board finds that the veteran's 
sinusitis has been manifested primarily by four non-
incapacitating episodes between 2002 and 2004 characterized 
by congestion, headaches, pain, and sometimes purulent 
discharge.  While the medical records do not clearly document 
three separate episodes of sinusitis per year, they indicate 
that the veteran has had continuing and essentially constant 
symptoms of congestion and discharge requiring nearly 
constant treatment with decongestants with periodic flare-ups 
including headaches, pain, and purulent discharge sometimes 
requiring treatment with antibiotics.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that his symptoms equate to approximately three non-
incapacitating episodes of sinusitis per year.  This, in the 
Board's view, more closely approximates the criteria for a 
10 percent rating than for a noncompensable rating, 
recognizing that the rating criteria call for a 
noncompensable rating for sinusitis detected by X-ray only.  
With application of the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the criteria for a 10 percent rating for 
sinusitis are met.

The evidence of record does not, however, support more than a 
10 percent rating for the veteran's sinusitis.  There is no 
evidence that he experiences the equivalent of more than six 
non-incapacitating episodes per year of sinusitis, and he 
does not claim such.  Further, the evidence does not show 
that he has ever experienced an incapacitating episode 
requiring four to six weeks of antibiotic treatment.  

With regard to consideration of staged ratings, the veteran's 
symptoms and their severity have remained essentially the 
same throughout the claim and appeal period, and there has 
been no showing of variation to the extent that those 
symptoms, their frequency, or their severity would allow a 
rating in excess of 10 percent for any time during the appeal 
period.  

In summary, an increased rating to 10 percent, but no higher, 
is granted for the veteran's sinusitis.

ORDER

Service connection for PTSD is denied.

Service connection for residuals of facial injury, to include 
the teeth and sinuses, is denied.

An initial 10 percent rating for sinusitis is granted, 
subject to the statutes and regulations governing the award 
of monetary benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


